

116 HR 5647 IH: Campus Fire Safety Education Act of 2020
U.S. House of Representatives
2020-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5647IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2020Mr. Pascrell (for himself, Mr. King of New York, Mr. Bost, Mr. Payne, Mrs. Watson Coleman, and Mr. Malinowski) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize the Secretary of Education to make grants to support fire safety education programs on
			 college campuses.
	
 1.Short titleThis Act may be cited as the Campus Fire Safety Education Act of 2020. 2.PurposeThe purpose of this Act is to help provide fire safety education and training to students attending institutions of higher education.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the United States Fire Administration of the Federal Emergency Management Agency.
 (2)Eligible entityThe term eligible entity means an institution of higher education, or consortium of institutions of higher education located in the same State, in a collaborative partnership with a nonprofit organization or a public safety department. Such a collaborative partnership may also include a social fraternity or sorority exempt from taxation under section 501(a) of the Internal Revenue Code of 1986, the active membership of which consists primarily of students enrolled at the institution or institutions.
 (3)Fire safety education programThe term fire safety education program means a program that provides fire safety and prevention activities. (4)Institution of higher educationThe term institution of higher education has the meaning given to such term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (5)SecretaryThe term Secretary means the Secretary of Education. 4.Establishment of the campus fire safety education competitive grant program (a)Authorization of grant programFrom the amounts appropriated under section 7, the Secretary, in consultation with the Administrator, shall establish a grant program to award grants, on a competitive basis, to eligible entities for—
 (1)initiating, expanding, or improving fire safety education programs at institutions of higher education; and
 (2)increasing fire safety awareness among students enrolled at such institutions, including students living in off-campus housing.
 (b)ApplicationTo seek a grant under this Act, an eligible entity shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require.
 (c)Selection priorityIn making grants under this Act, the Secretary shall give priority to eligible entities that plan to use grant funds to initiate, expand, or improve fire safety education programs that include educational material specifically prepared for students with disabilities.
 (d)Grant periodGrants under this Act shall be awarded for not longer than a 2-year period, and may be renewed for an additional 2-year period, at the Secretary’s discretion.
			(e)Grant size
 (1)In generalSubject to paragraph (2), the Secretary shall ensure that grants awarded under this Act are of sufficient size and scope to enable eligible entities to carry out all required activities and otherwise meet the purpose of this Act.
 (2)Maximum amountAn eligible entity may not be awarded more than $250,000 per fiscal year under this Act. (f)Matching requirementAn eligible entity receiving a grant under this Act shall provide non-Federal matching funds in an amount equal to not less than 25 percent of the costs of the activities for which assistance is sought. Such non-Federal matching funds may be in cash or in-kind.
 (g)Supplement not supplantFunds made available under this Act shall be used to supplement, not supplant, other Federal, State, or private funds that would otherwise be expended to carry out fire safety education programs.
			5.Required uses of funds
 (a)Required uses of fundsAn eligible entity receiving a grant under this Act shall use grant funds to initiate, expand, or improve a fire safety education program that—
 (1)in the case of an eligible entity that is an institution of higher education, reaches, to the extent practicable, all students enrolled in the institution of higher education, including students living on-campus and off-campus;
 (2)is carried out in a manner to ensure maximum exposure to, increase awareness of, and effectuate change in behavior with respect to fire safety by students through—
 (A)conducting outreach to students at a minimum of twice per academic year (at the beginning of the fall and spring semesters, or the equivalent); and
 (B)measures that provide fire safety information to any student upon the request of the student; (3)includes minimum instruction with respect to—
 (A)awareness of fire behavior; (B)mechanisms of fire injury and death;
 (C)common ignition scenarios; (D)fire safety systems such as automatic fire sprinklers;
 (E)fire alarms; (F)fire extinguishers;
 (G)importance of means of egress; (H)fire prevention techniques that may prevent a fire from occurring (such as candle safety, cooking safety, and smoking safety); and
 (I)fire safety actions to be taken if a fire occurs to minimize the potential for death, injury, and property damage (such as knowing how to use a fire extinguisher, how to put out a cooking fire, calling 911, and evacuating); and
 (4)includes a mechanism for carrying out the evaluations described in subsection (b). (b)EvaluationsNot later than 6 months after the end of an eligible entity’s grant period, the eligible entity shall—
 (1)conduct an evaluation on the effectiveness of the program carried out by the eligible entity in increasing awareness or improving fire safety behavior at such eligible entity; and
 (2)prepare and submit to the Secretary a report on the results of the evaluation conducted by the entity.
				6.Reports
 (a)Report to CongressNot later than 12 months after the date of receipt of the first report submitted pursuant to section 5(b)(2) and annually thereafter, the Secretary shall provide to Congress a report that includes the following:
 (1)The number and types of eligible entities receiving assistance under this Act. (2)The fire safety education programs being implemented with assistance under this Act and the costs of such programs.
 (3)Any other information determined by the Secretary to be useful in evaluating the overall effectiveness of the program established under this Act in improving the fire safety knowledge of college students.
 (b)Best practices reportThe Secretary, in consultation with the Administrator, shall use the information provided under subsection (a) to publish a report of best practices for initiating, expanding, or improving fire safety education programs that shall be made available to all institutions of higher education and other interested parties.
 7.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $15,000,000 for each of the fiscal years 2021 through 2025.
		